Bloodworth, J.,
dissenting. The indictment in this case is based on section 412 of'the Penal Code (1910), which is as follows: “Any person who shall, by cursing or using profane or obscene language, or by being intoxicated, or otherwise indecently acting, interrupt, or in any manner 'disturb, a congregation of persons lawfully assembled for divine service, and until they are dispersed from such place of worship, shall be guilty of a misdemeanor.” The gist of the offense is interrupting or disturbing “a congregation of persons lawfully assembled for divine service.” The evidence establishes, beyond dispute, that there was a congregation of persons lawfully assembled for divine service, and that the congregation was greatly disturbed. Indeed, the evidence shows that the meeting broke up in great confusion. One of the witnesses testified in part as follows: “We went there for the purpose of going to prayer meeting. I heard J. W. Jackson get up and read a verse from the Bible at the time Mr. O’Bryan was conducting prayer meeting there, and I heard him tell the congregation that all who believed in the preaching Mr. O’Bryan was preaching would go to hell, and then he turned to Mr.O’Bryan *783and said, ‘and you will go with them.’ Mr. O’Bryan told Mr. Jackson to sit down, which he did. Later on, Mr. Jackson, while Mr. O’Bryan was talking about the doctrine that Mr. Jackson was preaching, asked Mr. O’Bryan to explain himself, and also to tell the truth. Mr. O’Bryan, because of the confusion of the congregation, told the people that because of the confusion they could consider themselves dismissed.” Other witnesses testified to substantially the same thing. As I see the evidence, it establishes the guilt of the defendant beyond any reasonable doubt, and I cannot, therefore, agree with the above opinion of my associates.